Democracy, Human Rights and the new Partnership and Cooperation Agreement EU/Vietnam (debate)
The next item is the debate on:
the oral question to the Council by Marco Cappato, on behalf of the ALDE Group, on Democracy, human rights and the new EU-Vietnam Partnership and Cooperation Agreement - B6-0473/2008), and
the oral question to the Commission by Marco Pannella, on behalf of the ALDE Group, on Democracy, human rights and the new EU-Vietnam Partnership and Cooperation Agreement - B6-0474/2008).
author. - (IT) Mr President, Commissioner, representatives of the Council, ladies and gentlemen, negotiations are taking place on the new cooperation agreement with Vietnam and I believe it is important for Parliament to be informed about the substance of the negotiations, particularly with regard to respect for human rights and democracy.
We do not claim that by means of cooperation agreements we can, with a click of the fingers, miraculously achieve respect for democracy and human rights in Vietnam or elsewhere. What our European law requires us to do, however, is to refuse to accept serious, systematic infringements of human rights and democracy. We know that we do not have huge resources with which to impose this respect; we know, however, that the renegotiation of cooperation agreements can provide a good opportunity to make at least some progress on the most serious and most systematic infringements.
I hope that in the resolution that will be adopted tomorrow this Parliament can put to the Commission and the Council some especially serious points, which were also brought up at the hearing held by Parliament's Subcommittee on Human Rights, with figures such as Kok Ksor, Vo Van Ai and members of the non-violent radical party, among others.
Firstly, the situation of the Degar minority, who are Christians in Vietnam's central highlands: they are still being arrested in their hundreds and there is still no free access to the central highlands of Vietnam for international observers, particularly for the United Nations. Now that Vietnam is in the United Nations Security Council, this should not be happening any more: the hundreds of political prisoners currently being held must be freed.
There is a huge problem regarding religious freedom, and Vietnam must give a response on this before a new agreement is signed, particularly the failure to recognise the Unified Buddhist Church. Thich Quang Do, the leader of the church, is still being held under arrest, and the land belonging to the Catholics is still confiscated. It is time for Vietnam to repeal the laws criminalising dissent and religious activities.
Commissioner, Mr President-in-Office of the Council, our request is therefore a specific one: can we ensure that these problems, at least these serious infringements of human rights, are resolved before a new cooperation agreement is entered into?
President-in-Office of the Council. -(FR) Mr President, Commissioner, ladies and gentlemen, Mr Cappato, I am pleased to be back here among you today.
We are following the human rights situation in Vietnam very closely, and the Presidency has just recently had the opportunity to express concern once again following the sentences handed down in particular to two journalists who had written reports on corruption cases. The Council and the Commission maintain regular dialogue with Vietnam on the subject of human rights, in talks held twice a year. The last meeting, held in Hanoi on 10 June 2008, allowed us to address, on the one hand, the general human rights situation in Vietnam, and, in particular, freedom of expression, the situation of minorities and the application of the death penalty, as well as a number of individual cases.
In addition to this dialogue, a number of more selective measures are taken with regard to individual cases, where arrests or sentences appear to us to undermine respect for civil liberties and international commitments and, in particular, the International Covenant on Civil and Political Rights, which has been ratified by Vietnam.
Moreover, on the occasion of the European Day against the death penalty, on 10 October, we once again explained our very clear position on this subject to the Vietnamese authorities. They seemed receptive to our message, and brought up the reform of the penal code currently under way, a reform that is expected to reduce the number of crimes subject to the death penalty. That is the very least they could do.
Ladies and gentlemen, as you can clearly see, the human rights issue is an important element of our relations with Vietnam. It is a sensitive issue. Mr Cappato, you mentioned the situation of Christians in Central Vietnam, a matter to which we are particularly attentive, and I thank you for having mentioned it. I would like to point out that the European Union is the only power to pursue such a global and purposeful policy on this matter, and this at times makes us a target for criticism by our partner. I wish to be clear about this, however: we will pursue this policy with determination.
I wish to turn now to the future Partnership and Cooperation Agreement, the debate on which is under way. A new session of talks is currently under way in Hanoi, and will continue until 22 October. Like any agreement concluded by the European Union with a third country, this agreement must contain a very important clause on human rights. This clause will constitute an essential element of the future agreement, which may be suspended or even revoked if one of the parties fails to respect it - I want to insist on this point. At this stage in the negotiations, Vietnam has not challenged the principle of such a clause. Once again, that is the least it can do. This is a positive sign by Vietnam and a practical commitment on its part to respect human rights. The European Union will thus have at its disposal a powerful legal instrument to guarantee respect for human rights as soon as the agreement has been ratified.
Ladies and gentlemen, Mr Cappato, we agree with you that the human rights situation in Vietnam needs to be improved. We consider that the actions we have been taking for several years now are helping to improve it, but, beyond that, it is in our view the signing of a future Partnership and Cooperation Agreement that will enable us, in this case as in others, to use the human rights clause to provide the best possible framework for addressing this issue with Vietnam. Naturally, this House will be kept fully informed of the development of the negotiations which, I would remind you, are under way.
Mr President, please forgive me for having disrupted proceedings by listening for a moment to some of your Members.
Commissioner, you are not to blame if Members come and distract you with something irrelevant, in a clear lack of solidarity with the Member who is speaking at the time. You are therefore forgiven and it is the Members who must take into account that, when one of us is speaking, they should not distract the President-in-Office of the Council or whoever is speaking on behalf of the Commission. Please continue.
Member of the Commission. - (FR) Mr President, ladies and gentlemen of the Council, and, of course, ladies and gentlemen of this House, Mr Cappato, the Commission is very pleased with the attention paid by Parliament to the negotiation of a Partnership and Cooperation Agreement with Vietnam, as well as to the human rights situation in that country.
Our debate is most timely, since, on this very day, as our President has mentioned, talks are being held in Hanoi to negotiate this agreement. I can tell you that the human rights situation is an absolutely crucial concern of the European Union in its relations with Vietnam. It is true that that country is, in spite of everything, making a certain amount of progress in this area. I am thinking in particular of the recent efforts to reduce the scope of the death penalty, to establish, for example, a legislative framework setting out the conditions for the exercise of religious freedom, and to better manage the issue of ethnic minorities who had fled to Cambodia and who are now returning to Vietnam.
Nevertheless - and you are right in this regard - it is clear that, in recent months, some worrying trends have unfortunately developed with regard, in particular, to religious freedom and to freedom of expression. These trends are illustrated more specifically by the harassment of the Catholic community in Hanoi and by the sentencing, last week, of journalists for their investigation into corruption.
As I said to the Vietnamese Deputy Prime Minister, Mr Khiêm, when he was in Brussels very recently, on 17 September, it would be disastrous for the long-term stability of Vietnam and for its international credibility if the current economic and social difficulties in that country led to its instinctively regressing to authoritarianism and repression.
Now more than ever, Vietnam must, on the contrary, establish mechanisms intended to allow peaceful expression of the tensions and social frustrations being felt in that country. This is a message that President Barroso will also repeat this week when he meets Prime Minister Dung on the fringe of the ASEM Summit in Beijing. This will be the European Union's message during the next session of the EU-Vietnam Human Rights Dialogue, which will also take place in Hanoi, in December. The draft Partnership and Cooperation Agreement proposed by the EU to Vietnam confirms and increases the importance that we attach to human rights in our relations with this country.
Indeed, the current draft agreement, as our President said, includes a vital, suspensive clause on human rights; consolidates the regular EU-Vietnam dialogue on human rights by conferring a legal status on it; and makes provision to help Vietnam equip itself with a national action plan on human rights. It includes a whole series of detailed provisions on compliance with labour law, good governance and the promotion of the rule of law. It also contains a clause on the International Criminal Court. This agreement is thus a legal instrument and a lever for political action that I believe we need in order to increase our involvement in the areas of human rights and democratisation.
on behalf of the PPE-DE Group. - Mr President, I have to say - and rather sadly - that I remain sceptical as to whether the human rights clause within the EU-Vietnam cooperation agreement is really worth the paper it is written on.
The noble intentions contained within it are a reflection, understandably, of our common European values, but I believe it is little more than window-dressing and an understandable concession to the powerful human rights lobby within the Union. After all, China is now the EU's second-largest trading partner, yet the Communist dictatorship in Beijing pays no attention to our concern about human rights. Indeed, I sometimes wonder whether it is even worth raising the issue any more.
The political repression and human rights violations in China tend to distract us from what is going on in neighbouring Vietnam, where things are every bit as brutal. Pro-democracy dissidents and religious minorities are imprisoned, journalists are intimidated into silence, and the liberties we take for granted here in Europe, such as an uncensored internet, simply do not exist.
That is why I proposed last year, with Mr Cappato and others, that Thich Quang Do should be considered for the Nobel Peace Prize. This brave Buddhist monk has suffered years of harassment and jail in his quest for religious freedom and human rights.
Vietnam encapsulates the dilemma facing the European Union. How much should human rights matter in our commercial relationships with third countries when they are formally written into trade agreements and partnership agreements? And can stronger economic ties alone be a positive force for political and human rights and democracy reforms?
These are tough questions which the new Commissioner from Britain for trade, Baroness Ashton, will have to grapple with. I believe our common values to be non-negotiable. Therefore, I urge the Commission and Council either to be honest and scrap this pretence by abolishing these human rights and democracy clauses, or genuinely and sincerely to hold third countries to account for their wanton abuse of values that we all hold sacrosanct. I pay a very special tribute to Mr Cappato and all the fine work he has done in this respect.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, we in Europe have a deep understanding of, a lively interest in and a great affinity for the people of Vietnam. My group still remembers all too well the terrible suffering and devastation caused by the wars and occupations in Vietnam, not only by the United States but also by European countries.
Vietnam is now developing in a particularly dynamic and exciting region in South-East Asia. The 10 Member States of ASEAN are not all democracies as we in Europe understand the term, but things are changing. The new ASEAN Charter shows specifically that violations of human rights cannot be ignored, Mr Tannock, and the negotiations leading up to it prove that violations of human rights are very much on the agenda.
Now is a particularly good time because the negotiations have been re-opened; the cooperation agreement of 1995 is being renegotiated. It is true that, after China, the European Union is Vietnam's second-largest trading partner, and it is for precisely that reason that we will be able to make progress. Partnership agreements are certainly not pointless.
The Socialist Group in the European Parliament calls on the Commission to work to ensure that the freedom of the press, freedoms for minorities and activists for democracy, freedom of religion and, of course, the freedom of UN observers to operate are guaranteed. Then we will be able to develop an even closer friendship with this beautiful country.
on behalf of the GUE/NGL Group. - (EL) Mr President, we understand perfectly that imperialism and its representatives, the European Union and the United States of America and all those who support them, are unlikely to forget Vietnam, because it was a global symbol: its people beat both French and American imperialism and won their independence.
The identical resolutions proposed today are unacceptable and call on Vietnam to comply with the suggestions of the European Union. What you failed to achieve with weapons you are now trying to achieve with economic blackmail. That is the point of the clauses which you have adopted about so-called respect for human rights and democracy.
Since you have raised the question of human rights, I ask all of you, including Mr Cappato, to answer us: there are tens of thousands of people in Vietnam suffering from agent orange, an inhumane chemical and biological weapon used by the United States of America. There are thousands of mutant births, deaths from cancer and entire areas laid waste from the use of this weapon, which was manufactured by the well-known company Monsanto.
Do these people, who are still suffering and dying, not have human rights, including the supreme human right, the right to life? Why then do you not support the demand by the Vietnam Government and the victims for compensation and for the consequences of this forbidden biochemical war to be addressed, but you do support presumed human rights for the return of ecclesiastical property which belongs to the people?
That is why it is hypocritical to cite human rights. Only the people of Vietnam have the authority to resolve their problems, not the people who, in the final analysis, should have apologised to them for murdering one million people in the war which they unleashed against them. What is needed is balanced, mutual, beneficial economic cooperation without political and economic blackmail.
Mr President, despite the past protestations from the Vietnamese Government that they guarantee religious freedom, and despite the best efforts of the last speaker to whitewash the regime in Vietnam, the reality is very different, particularly for isolated Christian groups. While confiscation of church property has been rife, those linked to unregistered evangelical house churches have been particular targets for state persecution. Just months ago, a young tribal man who refused to repudiate his Christian faith died from injuries inflicted under official interrogation; hundreds remain in prison for their faith where ill-treatment is rampant. I salute their courage, I condemn their persecutors, but above all I appeal to this EU not to put improving relations with Vietnam and trade above defending and demanding basic human rights for these human beings of very great faith. We must not, for the sake of trade or other short-term gain, sanitise the outrageous human rights record of Hanoi.
(DE) Mr President, Vietnam is a country that is becoming increasingly open to the European Union, but it has one serious stumbling block, and that is human rights and the fundamental freedoms. In this connection, I should like to turn our attention in particular to religious freedom, just as this resolution, thankfully, also does. Christians in Vietnam are persecuted, and the Bishop of Augsburg, who is particularly concerned with persecuted Christians, is here today to talk with us on the subject. Moreover, Buddhists and other religious groups are also hindered and persecuted in the practice of their religion.
We can make it quite clear that it is our duty to work to ensure that Vietnam becomes an equal partner, that it opens up, and that it draws nearer to us. This must not, however, be at the expense of fundamental human rights, but must be based on a fair partnership founded on fundamental human rights.
Mr President, our resolution today does not simply raise our concerns over freedom of expression, repression of dissent and religious discrimination in Vietnam. It calls on the European Union to account for what is being achieved through our human rights dialogue and to set clear benchmarks for improvement in moving towards a Partnership and Cooperation Agreement with Vietnam.
We can never accept that when a journalist uncovers evidence of embezzlement of USD 750 000 within the Transport Ministry, in part used to wage bets on English Premiership football matches, that journalist should find himself in jail.
We can never accept the use of the death penalty for 29 different offences, for us not one offence. Executions, we are told, take place at 4 a.m., without warning, which means that prisoners never sleep before six o'clock in the morning for fear that their time has come.
And we can never accept threats and intimidation against the Catholic Church such as that which followed the peaceful mass protests in Hanoi last month. Amnesty International recorded one woman leaving church to find a gang shouting 'Kill the archbishop' and 'Kill the priests'
Vietnam has been a party to the International Covenant on Civil and Political Rights since 1982. The current evidence presents a clear breach of Articles 2 and 18. What is more, in July Vietnam took charge of the presidency of the UN Security Council. We call on European negotiators to make clear to the Vietnamese Government that any aspiration to uphold international law in international institutions has to be matched by respect for it at home.
(PL) I think that from the list of human rights infringements in Vietnam it is necessary to highlight state violence towards Catholics. The government in Hanoi unilaterally controls the Catholic Church's assets, in contravention of prior undertakings. Catholics who oppose the seizure of buildings in Hanoi belonging to the Apostolic Nuncia are attacked by hit squads. The number of prisoners of conscience is growing. Recently, there were further arrests in the grounds of the Redemptorist monastery in Thai Ha. The Archbishop of Hanoi, Quang Kiêt, is under house arrest and remains under surveillance, living in fear for his life. Although Vietnam has, relatively speaking, opened up in economic and social terms, it has become a country where Christians are increasingly persecuted. The new agreement between the European Union and Vietnam must address the issue of religious freedom in that country. Otherwise, it should not be signed.
(IT) Mr President, ladies and gentlemen, I would like to say to Mr Pafilis that the war in Vietnam today is the war being carried on by the Vietnam regime against its own people, the Vietnamese people, the Khmer Krom people and the Degard people.
There will be a human rights clause in the new agreement. That is a good thing, but there is already a clause in the current agreement, and we are not managing to make sure it is abided by. So our request, which I believe is very important, is that before a new agreement is signed we obtain concessions on fundamental aspects where a systematic violation of human rights is taking place: access to Vietnam's central highlands, the release of the political prisoners and recognition of the Buddhist Church and the property of the Catholics, because if we do not achieve something before the agreement is signed, it will be impossible to subsequently demand respect for European and international law after the agreement has been signed.
Mr President, ladies and gentlemen, Mr Cappato, I believe, on the one hand, that we should not confuse what it means to have been a victim of imperialism with knowing, today, what it means to respect human rights. For my part, I would not compare victims of biochemical weapons with those who are victims of attacks on religious freedoms. All this forms a single, absolutely indivisible, whole.
To respond to Mr Tannock, but also to some extent to Mr Cappato, we should not underestimate the value of the suspensive clause where human rights are concerned. We have only to consider the difficulty in concluding other agreements that are often negotiated for nearly 20 years with other groups of States - I am thinking of the Gulf States here. We have only to consider, too, the role played by this clause with regard to certain countries within the framework of the Cotonou Agreement. This shows that the European Union is taken seriously in its concern to promote human rights in these agreements.
As regards the additional concessions requested by Mr Cappato, it is precisely the negotiations conducted by the Commission that must make it possible to see - and the Commissioner has emphasised this point - whether progress has been made by the Vietnamese authorities in this area. Such progress will be assessed as a whole. Once again, I believe that it is through dialogue that we are going to see progress made in these countries' relations with the European Union, and it is through such agreements and such clauses that the Union is best able to promote the values that you and we, Mr Cappato and others in this Chamber, clearly hold dear.
Member of the Commission. - Mr President, I think it is very clear that we all want to address the question of human rights whenever and wherever possible. As I said, I just did so a few weeks ago, and I did so when I went there two years ago. I remember then I was also able to obtain the liberation of a few prisoners, so there is indeed a possibility. What we also do is provide lists to them and say here, here and here, something has to be done.
I think this was therefore an important debate because it has re-focused our ideas on the particular issue of religious communities and, in this specific case, of Christians and Catholics. We have to focus very clearly on these questions, but at the same time I would also like to say that we know that Vietnam is also now facing a difficult economic and social situation, so, if Vietnam is not careful, investment will not come from foreign countries, particularly European countries. This is also a very good instrument that we have in addition to mere dialogue.
For instance, we will certainly ask for a gesture of clemency on the part of the Vietnamese authorities in favour of the two journalists who were recently imprisoned and have been judged in Hanoi for having used their freedom of expression. That is something that we will clearly also mention again.
Finally, I would like to say that Vietnam will next time be subject to a periodical, universal review of its human rights situation in Geneva, and that will be another excellent occasion to very clearly mark the questions and see what has been done so far.
The debate is closed.
I have received four motions for resolution tabled in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday.